Citation Nr: 9906293	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia and 
hypercholesterolemia.  

2.  Entitlement to service connection for kidney disease.  

3.  Entitlement to service connection for a stomach disorder.  

4.  Entitlement to service connection for liver disease and 
disease of the pancreas.  

5.  Entitlement to service connection for residuals of 
exposure to asbestos.  

6.  Entitlement to service connection for obesity.  

7.  Entitlement to service connection for a bilateral ear 
disability and for residuals of sun damage to the eyes.  

8.  Entitlement to service connection for a bilateral knee 
disorder.  

9.  Entitlement to service connection for a disorder of the 
feet.  

10.  Entitlement to service connection for a low back 
disorder.

11.  Entitlement to service connection for bilateral scalenus 
anticus syndrome.  

12.  Entitlement to service connection for bronchitis and 
chronic obstructive pulmonary disease (COPD).  

13.  Entitlement to an increased rating for tinea, currently 
evaluated as 10 percent disabling.  

14.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel 


INTRODUCTION

The veteran had active service from March 1978 to October 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for diabetes 
mellitus with neuropathy of the feet and assigned a 40 
percent evaluation; granted service connection, and assigned 
disability ratings of 10 percent each, for tinea, left carpal 
tunnel syndrome (CTS), right CTS, hypertension; and granted 
service connection, and assigned noncompensable ratings for 
residuals of a fracture of the left fifth toe and for 
bilateral hearing loss.  

Thereafter, a rating action in January 1998 granted service 
connection for tinnitus and for a mood disorder with 
headaches (claimed as a nervous condition) and assigned a 10 
percent disability evaluation for each, and also granted 
service connection for hypertensive retinopathy which was 
assigned a noncompensable evaluation.  This resulted in a 
combined evaluation of service-connected disabilities of 70 
percent.  Subsequently, a rating action in March 1998 denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  No 
notice of disagreement (NOD) was received as to the January 
and March 1998 rating actions.  

Service connection for bronchitis or for COPD as directly 
incurred inservice, irrespective of any asbestos exposure, 
service connection for a bilateral knee disorder, a disorder 
of the feet, a low back disorder and bilateral scalenus 
anticus syndrome, will be addressed in the REMAND portion of 
this decision.


FINDINGS OF FACTS

1.  The veteran had active service from March 1978 to October 
1995.  

2.  Hyperlipidemia and hypercholesterolemia are laboratory 
results and are not, in and of themselves, disabilities.  

3.  The veteran may have been exposed to asbestos during 
service but no residual disability from such exposure is 
medically shown and he has not submitted evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim for service connection for residuals of asbestos 
exposure is plausible.  

4.  The veteran has developmental presbyopia, and may have 
hyperopia, both being refractive errors of the eyes, and is 
service-connected for hypertensive retinopathy of the eyes 
but no other ocular disability is clinically demonstrated; 
thus, he has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for residuals of sun damage to the eyes is 
plausible.  

5.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for kidney disease, a stomach 
disorder, liver disease and disease of the pancreas, obesity, 
and a disorder of the ears are plausible.  

6.  The veteran's tinea infection is manifested by 
involvement of the hands, back, and groin area but without 
manifestations of lesions, scars, ulceration or 
disfigurement.  

7.  The veteran's service-connected bilateral hearing loss is 
manifested by average pure tone thresholds at 1,000, 2,000, 
3,000 and 4,000 hertz of 35 decibels in each ear and he has 
speech recognition ability of 90 percent in each ear which 
translate into auditory acuity levels of II in each ear.  

8.  The objective evidence does not reflect marked 
interference with employment or frequent periods of 
hospitalizations due to the service-connected tinea or 
service-connected bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for 
hyperlipidemia and hypercholesterolemia are denied for 
failure to state claims upon which relief may be granted.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998). 

2.  The claims of entitlement to service connection for 
kidney disease, a stomach disorder, liver disease and disease 
of the pancreas, residuals of exposure to asbestos, obesity, 
a bilateral ear disorder and residuals of sun damage of the 
eyes are not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  An evaluation in excess of 10 percent for tinea is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.21, Diagnostic Code 7813 (1998).  

4.  An increased (compensable) evaluation for bilateral 
hearing loss is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.85, 
4.86, 4.87, Part 4, Diagnostic Code 6100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Medical Records

Review of the service medical records reflects that the 
veteran's February 1978 examination for service entrance 
revealed he weighed 214 pounds but was negative for pertinent 
abnormality except for moderate pes planus and tinea cruris.  

In February 1979, the veteran had right ear pain and the 
impression was external otitis.  In March 1979, he had left 
ear pain, and otitis externa was found on examination.  In 
February 1980, when he had an upper respiratory infection 
(URI), his tympanic membranes were hazy.  In October 1980, 
when he had an URI, his right ear canal was mildly reddened 
but both tympanic membranes were intact.  

In February 1981, the veteran had a flu syndrome with 
complaints including diarrhea and backache.  In May 1981, he 
had a right ear ache, with a small amount of inflammation, 
when he had a cold, and later that month an URI and otitis 
externa were noted.  In August 1981 his right ear canal was 
constricted but there was no sign of drainage.  The 
assessments included otitis externa.  In May 1982, when he 
had a cold, there was slight redness of his right ear.  

On reenlistment examination in May 1982 it was noted that as 
to the veteran's obesity there had been no significant weight 
loss or gain in the last 3 or 4 years.  In November 1982 he 
had a left earache.  His ear canals were clear but the 
tympanic membranes were nonmobile.  The left ear was mildly 
erythematous.  The impression was a viral syndrome but otitis 
media was to be ruled out.  

In January 1983, he requested hospitalization for 
participation in the 'Overeater's Anonymous Program' for 
weight reduction.  In February 1983 he complained of a left 
earache on jaw movement.  His tympanic membranes were 
retracted but apparently within normal limits.  Later that 
month his left external ear canal was very swollen and the 
assessment was external otitis.  He was seen on several 
additional occasions in February 1983 for left otitis 
externa.  He complained of not being able to hear from his 
left ear and after examination and audiometric testing the 
impression was questionable left otitis media and it was 
indicated that he might have a conductive hearing loss.  

In April 1983, the veteran had gastrointestinal symptoms and 
the impression was questionable enteritis with diarrhea.  
Also in that month the veteran reported having been on a 
Level II program for weight control since entering military 
service.  Later that month, this right tympanic membrane was 
injected and there was mild erythema of the canal.  The 
impression was probable viral URI but a strep throat was to 
be ruled out.  

In November 1983 the veteran had stomach pain and the 
assessment was viral gastroenteritis.  In May 1985 he had 
bilateral otitis externa.  In May 1985 he had bilateral 
otitis externa.  In October 1985, he reported having been 
exposed to asbestos in 1979 at the Charleston shipyard for 
about 9 months.  

In June 1987, the veteran had either eye irritation due to 
rubbing or conjunctivitis.  In July 1987, he had right ear 
pain due to otitis media secondary to pharyngitis of 
questionable etiology.  In August 1987, he complained of 
chest congestion and a productive cough.  He had inspiratory 
and expiratory rales and rhonchi in all lung fields.  The 
assessment was a questionable lower respiratory tract 
infection.  Later that month he had a productive cough and on 
examination he had a few coarse rhonchi but a chest X-ray was 
negative for infiltrates.  The impression was bronchitis.  In 
September 1987, he had mild expiratory wheezes and the 
impression was an URI and in October 1987 it was resolving.  
Chest X-rays in August and October 1987 were negative.  

In August 1988, hypertriglyceridemia and chronic obesity were 
noted.  A medical history questionnaire on reenlistment 
examination in August 1988 noted hyperlipidemia.  The veteran 
was hospitalized in July and August 1991 for acute left lower 
quadrant pain.  X-rays of his abdomen and chest were normal.  
The discharge diagnosis was probable viral enteritis but 
chronic cholecystitis was to be ruled out.  A barium swallow 
and an upper gastrointestinal X-ray series revealed a normal 
esophagus, stomach, duodenal bulb, duodenal loop, and 
proximal bowel.  Because of a family history of coronary 
artery disease (CAD) he was given a cardiovascular evaluation 
in September 1991 which found no evidence of CAD.  

In February 1993, it was noted that his hypertriglyceridemia, 
obesity, and borderline hypertension would improve with 
weight loss.  His nutritional intake was consistent with 
weight gain.  Also in that month there was an assessment of 
viral gastroenteritis.  

The veteran was hospitalized in June 1994 for the early 
symptoms of diabetes.  He had had weight fluctuations and 
medication had been ineffective in lowering his triglyceride 
and cholesterol levels.  Liver function tests (LFTs) were 
normal except for a borderline "SGOT."  With reasonable 
normal liver functions he was given medication for 
hyperlipidemia and on the day of discharge his LFTs were 
normal.  During that hospitalization an examination of his 
eyes revealed no diabetic retinopathy but the impression was 
latent hyperopia.  

A gastrointestinal evaluation in July 1994 for symptoms of 
periumbilical pain with cramps and diarrhea yielded an 
assessment that the symptoms were probably secondary to acute 
but resolving gastroenteritis.  In January 1995, it was noted 
that the veteran had been overweight even at service 
enlistment.  Physical examination revealed obesity in the 
absence of other medical conditions and it was felt that he 
was an overeater.  In March 1995 he had headaches and fluid 
behind the tympanic membranes, especially in the right ear.  
In August 1995 a diabetic retinopathy screening was within 
normal limits.  

Post-Service Evidence

On VA neurology examination in December 1995 the veteran 
complained of numbness of his feet and headaches, especially 
on exposure to light.  He was an insulin dependent diabetic.  
On examination he had a slight decrease to pain and to touch 
in his feet but no sensory changes in his hands.  The 
diagnoses were insulin dependent diabetes mellitus, status 
post-surgery for bilateral CTS with residual hand pain, and 
diabetic neuropathy.  

On VA examination of the veteran's eyes in December 1995 he 
had 20/20 uncorrected near and distant visual acuity.  The 
diagnosis was presbyopia.  

On the authorized VA audiological evaluation in December 
1995, pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
20
30
30
45
31
Left ear
20
35
45
50
38

Speech audiometry revealed speech recognition ability of 90 
percent in each ear.  

On VA general medical examination in January 1996 the veteran 
complained of a rash and related radiation and asbestos 
exposure 20 years earlier during military service.  He had a 
rash on the knuckles, which he had had for 2 years, which 
itched.  He had an apparent fungal infection of the trunk, 
hands, and groin.  His ears were within normal limits.  He 
took medication for hypertension.  He reported having had a 
productive cough for the past 5 years but denied having 
shortness of breath and exertional dyspnea.  His lungs were 
clear.  He reported that he has spilled protein in his urine 
(proteinuria) and had had abnormal liver function tests but 
examination of his digestive system was completely normal and 
his liver was within normal limits.  He had not received any 
follow-up for proteinuria.  His genitourinary system was 
within normal limits.  He took 50 units of insulin daily.  A 
pulmonary function test revealed a mild restrictive defect.  
The diagnoses included tinea, hypertension, questionable 
history of radiation and asbestos exposure, chronic 
bronchitis, and insulin dependent diabetes mellitus with 
neuropathy of the feet.  

On authorized VA audiological evaluation in November 1997, 
pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
25
30
35
50
35
Left ear
25
35
40
40
35

Speech audiometry revealed speech recognition ability of 90 
percent in each ear.  He complained of bilateral tinnitus and 
he felt that he needed a hearing aid.  The diagnosis was a 
mild sensorineural hearing loss.  

On VA examination of the veteran's eyes in November 1997 he 
complained of distorted or enlarged images.  His uncorrected 
near and distant visual acuity was 20/20 in each eye.  He had 
no diplopia or visual field deficits.  The diagnosis was 
hypertensive retinopathy.  

On VA neurology examination in November 1997 the veteran 
reported that sunlight made his headaches worse.  
Neurological evaluation was essentially normal.  The 
pertinent diagnoses included a history of insulin dependent 
diabetes mellitus and tension headaches.  On VA psychiatric 
examination in November 1997 the diagnoses were a mood 
disorder secondary to medical conditions, diabetes mellitus, 
median nerve damage, and residuals of an old injury of the 
feet.  

On VA general medical examination in November 1997 the 
veteran ambulated with the aid of a cane.  On his back he had 
a large area of depigmentation which was greater than 10 
centimeters.  His hemic and lymphatic systems were within 
normal limits.  He reported that in 1995 there had been a 
diagnosis of sun damage to his eyes.  His neck, sinuses, 
mouth, and throat were within normal limits.  He also 
reported having been exposed to asbestos in 1979 and having 
had a chronic cough for 10 years.  He also reported having 
frequent flu and coughing.  Hypertension had been diagnosed 
in 1994 but evaluation of his cardiovascular system was 
negative.  

The veteran also reported having had liver trouble but he had 
no knowledge of having had liver disease.  He also indicated 
that he had been told that he had problems with his pancreas.  
Also, he stated that hyperlipidemia had been diagnosed in 
1994 and that he now took medication for it.  On examination, 
his abdomen was soft and bowel sounds were within normal 
limits.  There was tenderness in the left upper quadrant.  He 
had had paresthesia of his feet since 1994 and after two 
electromyograms (EMG) had been told that he had neuropathy 
without definite damage.  He had been told that he had had 
protein in his urine and that he had kidney problems.  
However, his kidneys were negative for an infection and for 
hematuria.  Reportedly, a problem with his pancreas had been 
diagnosed in 1991 and 1993.  

A November 1997 chest X-ray revealed the veteran's lungs were 
clear and his lung volumes were normal.  There was no 
evidence of cardiomegaly and no acute cardiopulmonary 
disease.  Laboratory studies revealed elevated levels of 
glucose, triglycerides, and cholesterol.  The diagnoses 
included insulin dependent diabetes mellitus, hypertension, 
CTS, status post fracture of the fifth toe, and COPD.  


Legal Analysis

When a claim is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), a duty to assist in 
developing all pertinent evidence is mandated.  As to the 
claims herein which are well grounded, it is the 
determination of the Board that the evidentiary record is 
sufficient both in scope and in depth for a fair, impartial, 
and fully informed appellate decision.  

Under 38 U.S.C.A. § 5107(a) a claimant has the burden of 
submitting evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded, i.e., 
plausible, i.e., "meritorious on its own or capable of 
substantiation."  It need not be conclusive but only 
possible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990.  
"[M]ore than just an allegation" is required, "the statute 
provides that [the claim] must be accompanied by evidence."  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In this 
determination, evidence which is competent is generally 
presumed to be credible.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (citing King v. Brown, 5 Vet. App. 19, 21 
(1993)).  

A well grounded claim for service connection requires medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of nexus between an in-service injury or 
disease and a current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

The evidence required varies upon the issue presented; when 
involving medical causation or a medical diagnosis, competent 
medical evidence is required and not merely lay testimony 
because lay persons are not competent to offer medical 
opinions.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993) 
(citing Murphy, id., and Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  When involving factual and not medical 
issues, lay testimony may well ground a claim (e.g., 
recounting of symptoms or, in certain circumstances, 
attesting to in-service incurrence or aggravation of a 
disease or injury).  Lay evidence of manifestations of a 
chronic condition during service or within a presumptive 
period or of continuity of symptomatology may suffice.  
Caluza, id., Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit, id.).  It is existence of symptoms and not 
receipt of treatment that is of the essence (although in a 
merit's adjudication the absence of treatment may be a factor 
in determining the credibility of evidence).  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In Jones v. Brown, 7 Vet. 
App. 134, 137 (1994) it was held that more than lay assertion 
and testimony are needed to establish as well grounded a 
claim that a service-connected disorder caused a claimed 
disability.  

In determining the identification or existence of continuity 
of symptoms, competent medical evidence is necessary when 
medical expertise is required to identify the condition but 
lay evidence will suffice if lay observation is capable of 
such identification, based on all the evidence of record, 
including medical documentation and testimony either 
contemporaneous with service or otherwise.  Although medical 
nexus evidence between present disability and service is not 
required; nevertheless, competent medical or lay evidence is 
required, depending on the circumstances, to demonstrate such 
a relationship between present disability and the continuity 
of symptoms which are shown.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

For well groundedness, a lay statement of what a physician 
stated, diluted and filtered through lay sensibilities, is 
too attenuated and inherently unreliable to be competent 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (citing Warren v. Brown, 6 Vet. App. 4 (1993) and 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993)).  

Where a claim is not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application but this depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the necessary evidence.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  In this case, 
the veteran did not put VA on notice of the existence of any 
medical evidence which would have made plausible any of the 
claims held to be not well grounded.  The section 5103(a) 
duty does not attach when, as here, the existence of evidence 
that might well ground the claim has not been reported.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  Nevertheless, 
the discussion herein informs the claimant of the types of 
evidence lacking, and which should be submitted to meet the 
threshold for well grounded claims.  

With respect to establishing a well grounded claim, the 
doctrine of resolving the benefit of the doubt in favor of a 
claimant, contained in 38 U.S.C.A. § 5107(b) (West 1991), is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Annoni v. Brown, 5 Vet. App. 463, 467 (1993); and 
Martinez v. Brown, 6 Vet. App. 462, 464 (1994).  Likewise, 
the duty to assist in developing evidence in support of a 
claim under 38 U.S.C.A. § 5107(a) does not attach until 
after a well grounded claim is submitted.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gowen v. Derwinski, 3 Vet. 
App. 286, 289 (1992); and Grossmand v. Principi, 3 Vet. 
App.  445, 447 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may be granted for any disease or injury diagnosed after 
discharge, when all of the evidence establishes that the 
disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  Where a veteran served for 90 days in active 
service, and cardiovascular renal disease, including 
hypertension; cirrhosis of the liver or peptic (gastric or 
duodenal) ulcers develop to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be established for a disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310.  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disorder also warrants 
secondary service connection, to the degree of aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Hyperlipidemia and Hypercholesterolemia

It is contended that the veteran has well documented, and 
takes medication for, hyperlipidemia and hypercholesterolemia 
due to diabetic medication.  Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.  61 Federal Register 20445 (May 7, 
1996).  Accordingly, there is no basis for service 
connection.  

Here, it is undisputed that the veteran has elevated 
hyperlipidemia and hypercholesterolemia, i.e., elevated 
triglyceride and cholesterol levels.  Moreover, contrary to 
the contention on appeal, hyperglyceridemia was noted in 1988 
prior to the onset of diabetes in 1988 or any medication for 
diabetes.  Equally important, there is no clinical evidence 
of any form of cardiac or cardiovascular disease. 
Accordingly, the veteran's claim for service connection for 
hyperlipidemia and hypercholesterolemia is denied as legally 
insufficient.  

When the law, and not the evidence, is dispositive, a claim 
for VA benefits should be denied or an appeal terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


Kidney disease

It is asserted that medication for the veteran's service-
connected diabetes and skin disorder have an adverse side 
effect on his kidneys, with spilling of protein.  There is no 
competent medical diagnosis or opinion corroborating the 
assertion that medication for the service-connected diabetes 
and skin disorders has an adverse side effect on the 
veteran's kidneys, with spilling of protein.  On VA general 
medical examination in 1996 he reported not having had any 
follow-up for this.  Proteinuria is also known as albuminuria 
and is the presence of an excess of serum proteins in the 
urine.  Booton v. Brown, 8 Vet. App. 368, 370 (1995).  
Proteinuria is the presence of excess protein in the urine.  
Watai v. Brown, 9 Vet. App. 441, 442 (1996).  

"Albuminuria and granular casts are clinical findings which 
may or may not indicate active kidney disease, but which 
themselves are not inherently disabling."  59 Fed. Reg. 2524 
(January 19, 1994).  Under 38 C.F.R. § 4.115 (1998) 
"[a]lbuminuria alone is not nephritis, nor will the presence 
of transient albumin and casts following acute febrile 
illness be taken as nephritis."  However, § 4.115 also 
indicates that with respect to "disability from disease of 
the heart and any form of nephritis" separate ratings are 
not warranted due to the "close interrelationship of 
cardiovascular disabilities."  Here, the veteran is service-
connected for hypertension.  38 C.F.R. § 4.115 notes that 
"[t]he nephrosclerotic type [of nephritis] originating in 
hypertension [] develops slowly, with minimum laboratory 
findings, and is associated with natural progress."  

However, there is no showing of anything more than at most 
proteinuria.  Actual kidney disease is not shown whether it 
may be alleged to be from medication for service-connected 
diabetes or skin disability or, although not specifically 
alleged, as secondary to service-connected hypertension.  
Absent evidence of actual kidney disease, this claim is not 
well grounded.  

Stomach Disorder

The veteran asserts that medication for his service-connected 
diabetes and skin disorders has an adverse side effect on his 
stomach, causing symptoms of vomiting, nausea, diarrhea, and 
stomach pain.  However, there is no current objective 
clinical evidence of chronic gastrointestinal pathology.  He 
was treated for acute episodes of enteritis and 
gastroenteritis during service, but there is no subsequent 
inservice clinical evidence of a chronic stomach disorder nor 
was any form of stomach pathology found on any post-service 
VA examination.  The veteran's mere subjective complaints of 
occasional gastrointestinal symptomatology alone are not 
competent evidence of the current existence of stomach 
pathology.  Accordingly, there is no competent evidence of 
the current existence of a stomach disorder and, thus, this 
claim is also not well grounded.  

Liver and Pancreas

It is maintained that medications for his diabetes, skin 
disorder, and for his elevated lipids have an adverse side 
effect on his liver and pancreas.  With respect to the 
veteran's pancreas, the service-connected diabetes mellitus 
is due to pathology of the pancreas but the medical record is 
silent as to any other pathology of his pancreas.  38 C.F.R. 
§ 4.14 (1998) prohibits "[t]he evaluation of the same 
disability under various diagnoses."  

During inservice hospitalization in June 1994 one LFT was 
normal except for a borderline SGOT but on hospital discharge 
his LFTs were normal.  On VA general medical examination in 
1996 the veteran reported having had an abnormal liver 
function test but on examination his liver was within normal 
limits. 

There is otherwise no medical evidence of liver disease and, 
thus, the claims for service connection for pathology of the 
liver and pancrease (other than the already service-connected 
diabetes mellitus) are not well grounded.  

Asbestos

The veteran alleges that asbestos exposure occurred at a 
Naval shipyard in 1979.  For the purpose of determining the 
well groundedness, such exposure is conceded.  However, 
"[t]here is currently no statute regarding asbestosis and 
asbestosis-related diseases, nor has the [VA] Secretary 
promulgated any regulations" regarding adjudication of 
asbestosis-related disorders.  However, although VA 
Department of Veterans Benefits Circular 21-88-8 (May 11, 
1988) indicates that there can be a latent period from 10 to 
45 years between first exposure and development of disease 
and that those with exposure to asbestos have a higher 
instance of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993).  In Ennis, at 527 it was made 
clear that appellate adjudication of a claim based on 
asbestos exposure required addressing the matters referred to 
above in the DVB Circular 21-88-8.  

The dispositive matter is that the veteran has not alleged 
that he has any specific residual disability from exposure to 
asbestos for which VA recognizes that there exists a 
relationship between such disability and asbestos exposure.  

VA general medical examination in 1996 found that the veteran 
has chronic bronchitis and on VA general medical examination 
in 1997 COPD was diagnosed.  However, neither bronchitis nor 
COPD are not recognized as being a residual, or otherwise 
being due to, asbestos exposure nor has the veteran submitted 
any medical evidence which otherwise demonstrates such a 
relationship.  

The X-ray changes unique to asbestosis are not necessarily 
related to the degree of disability but are helpful in 
establishing the fact of asbestos exposure.  They therefore 
relate more to the issue of service connection rather than to 
evaluation.  Volume 61 Federal Register 46725 (September 5, 
1996).  According to the DVB Circular, the clinical diagnosis 
of asbestosis requires a history of asbestos exposure and 
radiographic evidence of parenchymal lung disease.  

In asbestosis, pulmonary function impairment and cor 
pulmonale can be demonstrated by instrumental methods, and 
compensatory emphysema may also be evident.  Id.  Here, 
pulmonary restrictive impairment is demonstrated by pulmonary 
function testing in January 1996.  However, there are no 
radiographic findings indicative of asbestosis.  Therefore, 
the claim for service connection for residuals of exposure to 
asbestos is not well grounded.  

However, as indicated earlier, the claim for service 
connection for bronchitis or for COPD as directly incurred 
inservice, irrespective of any asbestos exposure, will be 
addressed separately in the remand portion of this decision.  


Obesity

It is contended that the veteran is obese due to his service-
connected diabetes mellitus.  Under the schedular rating 
criteria in effect before and after the recent change in the 
rating criteria at 38 C.F.R. § 4.119, Diagnostic Code 7913 
(the change was effective June 6, 1996) it is weight loss, 
and not weight gain, which is a rating criteria.  

In addition to there being no medical opinion corroborating 
the above contention, on VA general medical examination in 
1996 the veteran was noted to be 70 inches in height and 
weighed 249 pounds.  His build and state of nutrition were 
described as good.  However, there was no diagnosis that he 
was obese and, indeed, there is no post-service diagnosis of 
obesity.  Equally important, the service medical records 
indicate that the veteran had been overweight even at service 
entrance and, contrary to his contention, that his being 
overweight during service was due to overeating and not to 
service-connected diabetes mellitus which first manifested in 
1994.  Accordingly, the claim for service connection for 
obesity is not well grounded.  

Ear Disorder and Sun Damage of the Eyes

It is contended that the veteran has sun damage to his eyes 
which is related to medication for this skin disorder.  
However, the VA eye examination in 1995 found only 
presbyopia.  For definitional purposes only the Board notes 
that presbyopia is a visual condition that becomes apparent 
especially in middle age and in which loss of elasticity of 
the lens of the eye causes defective accommodation, and 
inability to focus sharply for near vision.  McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).  Thus, presbyopia is a 
refractive error of the eyes.  Likewise, latent hyperopia was 
noted during service in June 1994.  Hyperopia is an error of 
refraction as a result of the eyeball being too short from 
front to back and is called farsightedness.  Dorland's 
Illustrated Medical Dictionary, 795-96, (27th ed. 1988).  
Under 38 C.F.R. § 3.303 (1998) refractive errors of the eyes 
are developmental defects and not disease or injury within 
the meaning of applicable legislation.  Thus, service 
connection may not be granted for presbyopia.  

On VA eye examination in 1997 the veteran was found to have 
hypertensive retinopathy but service connection has been 
granted for this disorder and evaluated as noncompensably 
disabling.  No other disorder of the eyes is demonstrated by 
competent post-service medical evidence.  In this regard, he 
had one episode of eye irritation during service due either 
to rubbing his eyes or to conjunctivitis.  However, there is 
no evidence thereafter of similar eye irritation or 
conjunctivitis.  

Accordingly, evidence has not been submitted to well ground 
the claim for service connection for a disability which is a 
residual of sun damage of the veteran's eyes.  

With respect to the veteran's ears, there is no post-service 
evidence of ear infections or of bleeding from his ears.  In 
fact, there is no evidence that he has sought or received 
treatment for any such disability since military service.  
Accordingly, there is no competent medical evidence of the 
existence of current disability of the ears other than the 
already service-connected tinnitus and bilateral hearing 
loss.  Thus, the claim for disability of the ears manifested 
by infections and bleeding is not well grounded.  

Increased Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Where as in this case, 
entitlement to service connection has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Tinea

The 10 percent rating for tinea has been assigned under 38 
C.F.R. § 4.118, DC 7813 as dermatophytosis because tinea is 
not a listed disability.  Rating of an unlisted disability 
may, under 38 C.F.R. § 4.20, be done analogously to a listed 
condition or, under 38 C.F.R. § 4.27, by a 'built- up' 
diagnostic code with the first 2 digits being selected from 
the part of the schedule most closely identifying the bodily 
part or system, and, following a hyphen, the last 2 digits 
will be '99' to signify that it is rated as an unlisted 
condition.  Generally see Archer v. Principi, 3 Vet. App. 433 
(1992).  In making the choice, consideration is given not 
merely to similarity of symptoms but also to the (1) 
"functions affected", (2) "anatomical localization", and (3) 
"symptomatology."  Lendenmann v. Principi, 3 Vet. App. 345, 
351 (1992) (analogous ratings on the basis of etiology rather 
than symptoms).  See also Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 411, 
413-14 (1995); Horowitz v. Brown, 5 Vet. App. 217, 224 
(1993).  

Under DC 7813 dermatophytosis is rated on the basis of scars, 
disfigurement or the extent of constitutional symptoms, if 
any, and physical impairment.  Under 38 C.F.R. § 4.118, DC 
7806, eczema when manifested by slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area warrants a noncompensable rating.  When eczema is 
manifested by exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, a 10 percent rating is 
warranted.  When eczema is manifested by exudation or itching 
constant, extensive lesions, or marked disfigurement, a 30 
percent rating is warranted.  When eczema is manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant, a 50 
percent rating is warranted.  

Scars which are superficial, poorly nourished, with repeated 
ulcerations or which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, DCs 7803 and 7804.  Scars may also be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805.  Disfiguring scars of 
the head, face or neck when slight warrant a noncompensable 
evaluation.  Moderately disfiguring scars warrant a 10 
percent evaluation.  Severely disfiguring scars, especially 
if producing a marked and unsightly deformity of eyelids, 
lips, or auricles, warrant a 30 percent evaluation.  
Disfiguring scars with complete or exceptionally repugnant 
deformity of one side of face, or marked or repugnant 
bilateral disfigurement, warrant a 50 percent evaluation.  
38 C.F.R. § 4.118, DC 7800.  When in addition to tissue loss 
and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating under DC 7800 
may be increased to 80 percent; the 30 percent to 50 percent; 
and the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  

VA general medical examination in January 1996 found that the 
veteran had a rash on his knuckle and an apparent fungal 
infection of his trunk, hands, and groin area.  On VA general 
medical examination in November 1997 the area of involvement 
of his trunk, described as effecting his back, was a large 10 
centimeter area of depigmentation.  While he has reported 
taking medication for the skin disorder it is not shown to 
involve a significant amount of exposed body surface, other 
than his hands, nor are there any lesions, scars, crusting or 
ulcerations.  Moreover, no significant disfigurement is 
demonstrated.  

Accordingly, a basis for a higher schedular rating for tinea 
is not established.  


Bilateral Hearing Loss

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

Hearing loss is the organic impairment of hearing acuity.  38 
C.F.R. § 4.87.  Under the schedular rating criteria which 
became effective December 18, 1987, the evaluation of 
bilateral auditory impairment is based on the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 hertz in each ear.  To evaluate the degree of disability 
from organic hearing acuity impairment the revised rating 
schedule establishes 11 auditory acuity levels from level I, 
for essentially normal hearing acuity, through level XI, for 
profound deafness.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.85 and Part 4, DCs 6100 to 6110; effective December 18, 
1987.  Evaluations of bilateral hearing loss range from a 
noncompensable evaluation to 100 percent, based on organic 
impairment of hearing acuity.  

A noncompensable evaluation is for assignment for bilateral 
hearing loss when the hearing acuity is Level I in one ear 
with Level IX or less in the other ear; or when Level II in 
one ear with Level IV or less in the other ear; or Level III 
in both ears.  "The regulations are clear.  Under the 
schedule of ratings, level I and level II hearing are 
noncompensable.  38 C.F.R. § 4.87, Diagnostic Code (DC) 
6100."  Cromley v. Brown, 7 Vet. App. 376, 378 (1995).  A ten 
percent (10%) evaluation is for assignment for bilateral 
hearing loss when the hearing acuity is Level I in one ear 
with either Level X or XI in the other ear; or Level II in 
one ear with Level V or greater in the other ear; or Level 
III in one ear with either Level IV or V or VI in the other 
ear; or Level IV in one ear with either Level IV or V in the 
other ear.  

The pure tone threshold and discrimination levels on VA 
audiology evaluations in 1995 and 1997 translate into level 
II hearing acuity in each ear.  Under DC 6100 this is a 
noncompensable level of hearing impairment.  

The Board has considered the veteran's statements that his 
hearing loss has become worse.  However, even if his service-
connected tinnitus, rated 10 percent disabling, also 
interferes with his hearing ability and the hearing loss may 
worsen with the passage of time, the rating schedule requires 
an essentially mathematical process using numeric scores 
obtained on VA audiometric testing for determining the 
appropriate evaluation to be assigned for hearing loss.  
Furthermore, when the results of VA audiometric testing in 
1995 are compared to those in 1997, it can be seen that there 
has been no more than a slight, if any, deterioration in his 
pure tone threshold levels and virtually none in his speech 
discrimination ability.  

Also, there is no evidence that the veteran has been 
prescribed a hearing aid but even if he did need a hearing 
aid, as he alleged on audiology evaluation in 1997, the mere 
use of a hearing aid would not establish a basis for a 
compensable evaluation because 38 C.F.R. § 4.86 provides that 
the evaluations derived from the rating schedule are intended 
to make a proper allowance for improvement by the use of 
hearing aids.  Thus, his hearing acuity with hearing aids 
could therefore actually be better than when recently tested 
in 1997.  Thus, there is no basis for a compensable schedular 
rating.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the Board does not find that the evidence presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
criteria, so as to warrant the assignment of extraschedular 
evaluations under 38 C.F.R. § 3.321(b)(1).  There is no 
evidence of frequent periods of hospitalization or marked 
interference with employment.  Hence, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

As to the claims in which the doctrine of the resolution of 
doubt is applicable, for the foregoing reasons and bases the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Service connection for hyperlipidemia and 
hypercholesterolemia is denied.  

The claims for entitlement to service connection for kidney 
disease, a stomach disorder, liver disease and disease of the 
pancreas, residuals of exposure to asbestos, obesity, a 
bilateral ear disorder and residuals of sun damage of the 
eyes, are denied as not well grounded.  

An increased rating for tinea is denied.  

An increased (compensable) rating for bilateral hearing loss 
is denied.  


REMAND

The veteran is service-connected for diabetic neuropathy with 
numbness of the lower extremities, as part of his service-
connected diabetes mellitus.  He is insulin dependent and the 
diabetes mellitus, with neuropathy, is rated 40 percent 
disabling under 38 C.F.R. § 4.119, DC 7913.  

Knees and Feet

In July 1995, the veteran complained of right knee pain not 
preceded by trauma and, after an examination revealed 
tenderness of the superior aspect of the patella, the 
assessment was a medial collateral ligament strain of the 
right knee.  Later that month, he had positive patellar 
crepitus and the assessment was right patellofemoral syndrome 
and again in August 1995 the assessment was patellofemoral 
syndrome.  On VA general medical examination in January 1996, 
only several months after service, he complained of bilateral 
knee pain and, although he had full range of motion, the 
assessment was arthralgia of the knees.  However, no X-rays 
nor ligamentous testing was performed.  

The examination for service entrance found that the veteran 
had moderate pes planus.  Accordingly, as to any pes planus 
disability the presumption of soundness does not attach.  
Nevertheless, there remains the question of whether pre-
existing pes planus was aggravated during service.  This 
matter has not been addressed by the RO.  

Also, the veteran sustained a left ankle sprain or strain in 
September 1984 but an X-ray was negative.  In 1994 the 
veteran had a fungal infection of the left great toe and had 
partial excision of the nails of the right and left great 
toes.  In September 1995 a bunion of the left great toe was 
noted.  However, the VA general medical examination in 
January 1996 found only neuropathy of the feet.  

Low back and bilateral scalenus anticus syndrome

It is averred that although the veteran had back pain prior 
to his first of two inservice back injuries, in 1982 and 
1983, he has continued to have low back pain since those 
injuries.  

In September 1978 the veteran had nonradiating low back pain 
without preceding trauma.  In December 1982, he had left-
sided mid-back pain after a lifting injury, with muscle spasm 
from T9 through T12 on the left.  In June 1983 he complained 
of trauma of the mid-back and had spasm and tenderness of the 
left paraspinal muscles.  In November 1983, he had stiffness 
of the neck and thoracolumbar area with muscle spasm in the 
lower cervical and thoracolumbar area.  In November 1984, he 
had back pain after lifting and had left thoracocervical 
muscle spasm.  An X-ray of his cervical spine in February 
1992 was negative but he had tenderness over the trapezius at 
the level of C7.  The assessment was muscular strain and 
spasm.  No pertinent findings of the spine were reported on 
VA general medical examination in January 1996, shortly after 
service, but the diagnoses included bilateral scalenus 
anticus syndrome.  Scalenus anticus syndrome is pain over the 
shoulder, often extending down the arm (cervicobrachial 
scalenus) or radiating up the back of the neck due to 
compression of the nerves and vessels between a cervical rib 
and the scalenus anticus muscle and is also called cervical 
rib syndrome.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, at 
1643 (27th ed. 1988).  

The RO denied service connection on the basis that the 
scalenus anticus syndrome is a congenital or developmental 
defect.  However, no medical authority was cited for this 
medical conclusion.  

Bronchitis and COPD

Although the claim for service connection for residuals of 
asbestos has been denied as not well grounded, the Board 
notes that that veteran had several episodes of URI's.  He 
had a questionable lower respiratory tract infection in 
August 1987, when the impression was bronchitis.  VA general 
medical examinations in January 1996, only several months 
after service, and November 1997 yielded diagnoses of, 
respectively, chronic bronchitis and COPD.  At the time of 
the later examination he reported having taken medication for 
respiratory disability since 1994, during service.  

Further evaluation to determine whether any current 
respiratory disability is of service origin (irrespective of 
exposure to asbestos) is in order.  

As to these claims, the Board concludes that additional 
medical opinion evidence or examination is necessary because 
the Board may not rely upon its own medical judgment, Colvin 
v. Derwinski, 1 Vet. App. 171, 172 (1991), nor the medical 
judgment of adjudicators at the RO.  Tucker v. Derwinski, 2 
Vet. App. 201, 203 (1992) and Futch v. Derwinski, 2 Vet. 
App. 204, 206 (1992).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature, cause, and etiology 
of the following:
	(1) the knees, 
	(2) the feet, 
	(3) the low back, 
	(4) bilateral scalenus anticus 
syndrome.  

Specifically, an opinion or diagnosis 
should be rendered as to whether 

(1) the veteran has pathology of the 
knees, to include residuals of any sprain 
or ligamentous injury; 
(2) the current level of severity of the 
veteran's bilateral pes planus, in an 
effort to determine whether it increased 
in severity during active military 
service, 
(3) whether the veteran has any 
residuals of a left ankle sprain, 
(4) whether the veteran has any 
symptomatic residuals of a fungal 
infection of the toes or from residuals 
of excision of portions of the nails of 
the great toes,
(5) whether the veteran has any 
pathology of the low back, 
(6) whether the veteran has any acquired 
pathology of the cervical spine or neck, 
to include a written opinion as to 
whether any bilateral scalenus anticus 
syndrome that he may now have is 
congenital or developmental in origin.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  

All indicated tests and studies should be 
performed.  All findings should be 
reported.  The examiner should explain 
the rationale for any opinion and it 
would be helpful if the examiner would 
support his or her opinion with 
references to the medical records, 
clinical findings, or appropriate medical 
literature.

2.  The RO should schedule the veteran 
for a VA pulmonary examination to 
determine the nature, cause, and etiology 
of any bronchitis or COPD that he may now 
have.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  

All indicated tests and studies should be 
performed.  All findings should be 
reported.  The examiner should explain 
the rationale for any opinion and it 
would be helpful if the examiner would 
support his or her opinion with 
references to the medical records, 
clinical findings, or appropriate medical 
literature.

3.  If the veteran fails to report for VA 
examination, the RO should inform him of 
the requirements of 38 C.F.R. § 3.655 
(1998), and give him an opportunity to 
explain any good cause he may have for 
missing the examination.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claims may be granted.  

6.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons and 
bases for the decision reached.  

This should include the law and 
regulations governing the presumption of 
soundness at service entrance and the 
rebuttal of that presumption as well as 
the law and regulations governing the 
aggravation of pre-existing disabilities.  

7.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the claims.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in denial of the claims.  

While this case is in remand status, the veteran and his 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

- 4 -


- 1 -


